COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 LUIS GONZALEZ,                                                  No. 08-14-00203-CR
                                                 §
                              Appellant,                            Appeal from the
                                                 §
 v.                                                           County Court at Law No. 1
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                              State.                              (TC# 20120C10382)
                                                 §

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until March 8, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 8, 2015.

       IT IS SO ORDERED this 27th day of January, 2015.

       If the Appellant’s brief is not filed with this Court by March 8, 2015, this Court will find it

necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                                                              PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.